Citation Nr: 1515902	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri. 

This claim was remanded in October 2013 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

As the directives of the last remand were not accomplished, the Board finds the claim must be remanded. See Stegall v. West, 11 Vet. App. 268 (1998). 

The last remand instructed that the file be returned to the March 2012 examiner, if available, or to a new examiner. If a new examination was deemed necessary, one needed to be scheduled. Following review of the claims file, the examiner was to explain why the normal audiological findings in the right ear during service were significant in determining whether current hearing loss is related to service. In other words, the examiner needed to explain why the current hearing loss in the right ear was not a delayed reaction to conceded noise exposure in service. 

The Veteran was scheduled for a new VA examination and the file shows that he called before the examination to say he was out of town at that time and requested to be rescheduled.  Instead, the AMC issued a supplemental statement of the case (SSOC) stating good cause was needed to reschedule the examination and: "There is no objective evidence which would warrant an increased evaluation; therefore, Entitlement to service connection for right ear hearing loss remains denied (sic)." 

In a March 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that a new examination be scheduled. The Board also finds this to be the appropriate course of action here where the Veteran had called to request the examination be rescheduled. If the Veteran fails to appear to the examination, an updated opinion should be provided by an audiology examiner based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

If the Veteran reports to the examination, the examiner should record his full history of social and occupational noise exposure and reported onset of hearing loss symptoms.

After examination, or if the Veteran does not appear for the examination, the examiner should review the entire file, to include:

* December 1975, October 1976, October 1979, May 1980, and March 2012 audiograms and 

* The July 2012 notice of disagreement which references a September 2005 National Institute of Medicine Report, Noise and Military Service: Implications for Hearing Loss and Tinnitus. 

Following file review, the examiner should explain why the normal audiological findings in the right ear during service are significant in determining whether current hearing loss is related to service; the examiner should explain why the current hearing loss in the right ear is not merely a delayed reaction to hazardous noise exposure in service. 

If no opinion can be given, the examiner should explain why a determination cannot be made on the basis of the Veteran's statements. The opinion should be supported by citation to accurate facts and medical science.

2. Thereafter, readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

